Filed 8/30/16 P. v. Agpaoa CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,

    Plaintiff and Respondent,                                                          F071501

    v.                                                             (Kern Super. Ct. Nos. BF146559A &
                                                                              BF157428A)
ANDY MARCOS AGPAOA,

    Defendant and Appellant.                                                        OPINION


                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. John S. Somers,
Judge.
         Karriem Baker, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-

*        Before Gomes, Acting P.J., Kane, J., and Detjen, J.
       Appointed counsel for defendant Andy Marcos Agpaoa asked this court to review
the record to determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal.3d 436.) Defendant was advised of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Finding no arguable error that
would result in a disposition more favorable to defendant, we affirm the judgment.
       We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
       On different dates in September 2014, defendant committed various crimes,
including first degree burglary (Pen. Code, § 460, subd. (a)).1
       On January 27, 2015, he pled no contest to the burglary, admitted a prior felony
conviction for first degree burglary (§§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d); § 667,
subd. (a)), and admitted violating probation, in exchange for a 13-year term and a
concurrent term on the probation violation. He initialed and signed a plea form, and the
court inquired about his rights.
       On February 26, 2015, in the burglary case, the trial court sentenced defendant to
13 years, according to the plea agreement: the middle term of four years, doubled to
eight years pursuant to the Three Strikes law (§§ 667, subds. (b)-(i), 1170.12, subds. (a)-
(d)), plus a five-year enhancement (§ 667, subd. (a)). The court also ordered defendant to
pay $4,000 restitution for the victim’s losses, a $300 restitution fine (§ 1202.4, subd. (b)),
a suspended $300 parole revocation fine (§ 1202.45), a $40 court security fee (§ 1465.8),
a $30 criminal assessment fee (Gov. Code, § 70373). In the probation violation case, the
court revoked probation and sentenced defendant to a concurrent two-year term. The
court ordered defendant to pay the unpaid balances on his previously imposed fees and

1      All statutory references are to the Penal Code unless otherwise noted.


                                              2
fines, plus the previously suspended probation revocation fine of $280 (§ 1202.44). The
court ordered a suspended $280 parole revocation fine (§ 1202.45).
       On April 27, 2015, defendant filed a notice of appeal. His request for a certificate
of probable cause was denied.
       Having undertaken an examination of the entire record, we find no evidence of
ineffective assistance of counsel or any other arguable error that would result in a
disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.




                                             3